Exhibit 10.1 

SECURITIES PURCHASE AGREEMENT

THIS SECURITIES PURCHASE AGREEMENT (the “Agreement”) is made as of the 7th day
of October, 2014 by and between Bioheart, Inc., a Florida corporation (the
“Company”), and Magna Equities II, LLC, a New York limited liability company
(the “Investor”).

WHEREAS, the Investor is willing to lend the Company $205,000, which loan is
evidenced by a promissory note, in substantially the form attached hereto as
Exhibit A (the “Note”), which is convertible into shares of the Company’s common
stock, $0.001 par value (the “Common Stock”), in accordance with the terms of
this Agreement and such Note;

WHEREAS, upon the terms and condition stated in the Agreement and pursuant to
Section 4(a)(2) of the 1933 Act (as defined below) and Rule 506 of Regulation D
promulgated thereunder, the Investor wishes to purchase, and the Company wishes
to sell, the Note with the principal amount equal to $307,500 (the shares of
Common Stock issuable upon conversion of the Note, collectively, the “Conversion
Shares”). The Note, together with the Conversion Shares, are referred to herein
as the “Securities” and the offering contemplated hereby is referred to herein
as the “Offering”;

WHEREAS, the parties have agreed that the obligation to repay the Note shall be
an unsecured obligation of the Company; and

WHEREAS, at the Closing (as defined below), the parties hereto shall execute and
deliver a Registration Rights Agreement, in the form attached hereto as Exhibit
B (the “Registration Rights Agreement”), pursuant to which the Company has
agreed to provide certain registration rights with respect to the Registrable
Securities (as defined in the Registration Rights Agreement), under the 1933 Act
(as defined below) and the rules and regulations promulgated thereunder, and
applicable state securities laws.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, and in consideration of the premises and the
mutual agreements, representations and warranties, provisions and covenants
contained herein, the parties hereto, intending to be legally bound hereby,
agree as follows:

1.                  Purchase and Sale of Note. On the Closing Date (as
hereinafter defined), subject to the terms and conditions of this Agreement, the
Investor hereby agrees to purchase, and the Company hereby agrees to sell and
issue, a Note in the principal amount of $307,500 (the “Principal Amount”).

2.                  Purchase Price. The purchase price for the Note to be
purchased by the Investor at the Closing shall be $205,000 (the “Purchase
Price”). The Note will be issued with an original issue discount of
approximately 33.33%. The Investor shall pay approximately $0.6666 for each
$1.00 of principal amount of the Note to be purchased at the Closing. At the
Closing, the Investor shall fund the Purchase Price by wire transfer of
immediately available funds to the account specified in writing by the Company
prior to the date hereof.

3.                  The Closing. Subject to the conditions set forth below, the
purchase and sale of the Note shall take place at the offices of Greenberg
Traurig, LLP, The MetLife Building, 200

 

 

Park Avenue, New York, New York 10166, on the date hereof (the “Closing” and the
“Closing Date”). At the Closing, the Company shall deliver to the Investor: (i)
this Agreement duly executed by the Company, (ii) the Note in the Principal
Amount duly executed by the Company and registered in the name of the Investor
and (iii) the Registration Rights Agreement duly executed by the Company. At the
Closing, the Investor shall deliver to the Company (i) this Agreement duly
executed by the Investor and (ii) the Registration Rights Agreement duly
executed by the Investor.

4.                  Closing Conditions; Certain Covenants.

4.1              Conditions to the Investor’s Obligations. The obligation of the
Investor to purchase the Note to be issued to the Investor at the Closing is
subject to the fulfillment, to the Investor’s reasonable satisfaction, prior to
or at the Closing, of each of the following conditions:

(a)                Representations and Warranties. The representations and
warranties of the Company contained in this Agreement shall be true and correct
in all material respects on the date hereof.

(b)               Note. At the Closing, the Company shall have tendered to the
Investor the Note.

(c)                Registration Rights Agreement. The Company shall have duly
executed and delivered the Registration Rights Agreement to the Investor.

(d)               No Actions. No action, proceeding, investigation, regulation
or legislation shall have been instituted, threatened or proposed before any
court, governmental agency or authority or legislative body to enjoin, restrain,
prohibit or obtain substantial damages in respect of, this Agreement or the
consummation of the transactions contemplated by this Agreement.

(e)                Proceedings and Documents. All proceedings in connection with
the transactions contemplated hereby and all documents and instruments incident
to such transactions shall be reasonably satisfactory in substance and form to
the Investor, and the Investor shall have received all such counterpart
originals or certified or other copies of such documents as it may reasonably
request.

4.2              Conditions to the Company’s Obligations. The obligation of the
Company to sell and issue the Note to the Investor at the Closing is subject to
the fulfillment, to the Company’s reasonable satisfaction, prior to or at the
Closing, of each of the following conditions:

(a)                Representations and Warranties. The representations and
warranties of the Investor contained in this Agreement shall be true and correct
in all material respects on the date hereof.

(b)               Purchase Price. At the Closing, the Investor shall have
tendered to the Company the Purchase Price (less the amounts to be withheld
pursuant to Section 10.12) by wire

2

 

transfer of immediately available funds to the account specified in writing by
the Company prior to the date hereof.

(c)                Registration Rights Agreement. The Investor shall have duly
executed and delivered the Registration Rights Agreement to the Company.

(d)               No Actions. No action, proceeding, investigation, regulation
or legislation shall have been instituted, threatened or proposed before any
court, governmental agency or authority or legislative body to enjoin, restrain,
prohibit, or obtain substantial damages in respect of, this Agreement or the
consummation of the transactions contemplated by this Agreement.

(e)                Proceedings and Documents. All proceedings in connection with
the transactions contemplated hereby and all documents and instruments incident
to such transactions shall be satisfactory in substance and form to the Company
and the Company shall have received all such counterpart originals or certified
or other copies of such documents as the Company may reasonably request.

4.3              Securities Law Disclosure; Publicity. The Company shall (a) by
9:00 a.m. (New York City time) on the business day immediately following the
date hereof, issue a press release disclosing the material terms of the
transactions contemplated hereby and (b) issue a Current Report on Form 8-K
disclosing the material terms of the transactions contemplated hereby, and
including the Transaction Documents as exhibits thereto, within the time
required by the 1934 Act. From and after the issuance of such press release, the
Company represents to the Investor that the Company shall have publicly
disclosed all material, non-public information delivered to the Investor by the
Company or any of its Subsidiaries, or any of their respective officers,
directors, employees or agents in connection with the transactions contemplated
by the Transaction Documents. The Company shall afford the Investor and its
counsel with a reasonable opportunity to review and comment upon, shall consult
with the Investor and its counsel on the form and substance of, and shall give
due consideration to all such comments from the Investor or its counsel on, any
press release, Commission filing or any other public disclosure made by or on
behalf of the Company relating to the Investor, its purchases hereunder or any
aspect of the Transaction Documents or the transactions contemplated thereby,
prior to the issuance, filing or public disclosure thereof, and the Company
shall not issue, file or publicly disclose any such information to which the
Investor shall object. For the avoidance of doubt, the Company shall not be
required to submit for review any such disclosure contained in periodic reports
filed with the Commission under the Exchange Act if it shall have previously
provided the same disclosure for review in connection with a previous filing.

4.4              Legends. The Securities may only be disposed of in compliance
with state and federal securities laws. In connection with any transfer of
Securities other than pursuant to an effective registration statement or Rule
144 under the 1933 Act (“Rule 144”), to the Company or to an affiliate of the
Investor or in connection with a pledge, the Company may require the transferor
thereof to provide to the Company an opinion of counsel selected by the
transferor and reasonably acceptable to the Company, the form and substance of
which opinion shall be reasonably satisfactory to the Company, to the effect
that such transfer does not require registration of such transferred Securities
under the 1933 Act. The Investor understands that the certificate or other
instrument representing the Note and, the stock certificates representing the

3

 

Conversion Shares, except as set forth below, shall bear any legends as required
by applicable state securities or “Blue Sky” laws in addition to a restrictive
legend in substantially the following form (and a stop-transfer order may be
placed against transfer of such stock certificates):

NEITHER THE ISSUANCE AND SALE OF THE SECURITIES REPRESENTED BY THIS CERTIFICATE
NOR THE SECURITIES INTO WHICH THESE SECURITIES ARE [CONVERTIBLE] HAVE BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE
SECURITIES LAWS. THE SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED
OR ASSIGNED (I) IN THE ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT FOR
THE SECURITIES UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR (B) AN OPINION
OF COUNSEL TO THE HOLDER (IF REQUESTED BY THE COMPANY), IN A FORM REASONABLY
ACCEPTABLE TO THE COMPANY, THAT REGISTRATION IS NOT REQUIRED UNDER SAID ACT OR
(II) UNLESS SOLD OR ELIGIBLE TO BE SOLD PURSUANT TO RULE 144 OR RULE 144A UNDER
SAID ACT. NOTWITHSTANDING THE FOREGOING, THE SECURITIES MAY BE PLEDGED IN
CONNECTION WITH A BONA FIDE MARGIN ACCOUNT OR OTHER LOAN OR FINANCING
ARRANGEMENT SECURED BY THE SECURITIES.

The Company shall use its reasonable best efforts to cause its transfer agent to
remove the legend set forth above and to issue a certificate without such legend
to the holder of the Securities upon which it is stamped, or to issue to such
holder by electronic delivery at the applicable balance account at the
Depository Trust Company (“DTC”), unless otherwise required by state securities
or “blue sky” laws, at such time as (i) such Securities are registered for
resale under the 1933 Act, (ii) in connection with a sale, assignment or other
transfer, such holder provides the Company with an opinion of counsel, in a form
generally acceptable to the Company’s legal counsel, to the effect that such
sale, assignment or transfer of the Securities may be made without registration
under the 1933 Act, or (iii) such holder provides the Company and its legal
counsel with reasonable assurance in writing that the Securities can be sold,
assigned or transferred pursuant to Rule 144 or Rule 144A. In furtherance of the
foregoing, the Company agrees that, following the Effective Date or at such time
as such legend is not required pursuant to this Section 4.4, the Company shall,
no later than three Trading Days following the delivery by the Investor to the
Company or the Company’s transfer agent of a certificate representing Conversion
Shares issued with a restrictive legend (such third Trading Day, the “Legend
Removal Date”), either: (A) issue and deliver (or cause to be issued and
delivered) to the Investor a certificate representing such Conversion Shares
that is free from all restrictive and other legends or (B) cause the Company’s
transfer agent to credit the Investor’s or its designee’s account at DTC through
its Deposit/Withdrawal at Custodian (DWAC) system with a number of shares of
Common Stock equal to the number of Conversion Shares represented by the
certificate so delivered by the Investor. If the Company fails on or prior to
the Legend Removal Date to either (i) issue and deliver (or cause to be issued
and delivered) to the Investor a certificate representing the Conversion Shares
that is free from all restrictive and other legends or (ii) cause the Company’s
transfer agent to credit the balance account of the Investor or its designee at
DTC through its Deposit/Withdrawal at Custodian (DWAC) system with a number of
shares of

4

 

Common Stock equal to the number of Conversion Shares represented by the
certificate delivered by the Investor pursuant hereto, then, in addition to all
other remedies available to the Investor, the Company shall pay in cash to the
Investor on each day after the Legend Removal Date that the issuance or credit
of such shares is not timely effected an amount equal to 2.0% of the product of
(A) the sum of the number of Conversion Shares not issued to the Investor on a
timely basis and to which the Investor is entitled and (B) the VWAP for the five
Trading Day period immediately preceding the Legend Removal Date. In addition to
the foregoing, if the Company fails to so properly deliver such unlegended
certificates or so properly credit the account of the Investor or its designee
at DTC by the Legend Removal Date, and if on or after the Legend Removal Date
the Investor purchases (in an open market transaction or otherwise) shares of
Common Stock to deliver in satisfaction of a sale by the Investor of shares of
Common Stock that the Investor anticipated receiving from the Company without
any restrictive legend, then the Company shall, within three Trading Days after
the Investor’s request, pay cash to the Investor in an amount equal to the
Investor’s total purchase price (including brokerage commissions, if any) for
the shares of Common Stock so purchased, at which point the Company’s obligation
to deliver a certificate or credit the Investor’s or its designee’s account at
DTC for such shares of Common Stock shall terminate and such shares shall be
cancelled.

5.                  Representations and Warranties of the Company. Except as set
forth in the Disclosure Schedules, which Disclosure Schedules shall be deemed a
part hereof and shall qualify any representation or otherwise made herein to the
extent of the disclosure contained in the corresponding section of the
Disclosure Schedules, the Company hereby makes the following representations and
warranties to the Investors:

5.1              Organization, Good Standing and Qualification. The Company is a
corporation duly organized, validly existing and in good standing under the laws
of the State of Florida. The Company is duly qualified to transact business and
is in good standing in each jurisdiction in which the failure to so qualify
would have a Material Adverse Effect.

5.2              Capitalization and Voting Rights. The authorized capital stock
of the Company and the shares thereof issued and outstanding were as set forth
in the Public Reports as of the dates reflected therein. All of the outstanding
shares of Common Stock have been duly authorized and validly issued, and are
fully paid and nonassessable. Except as set forth in the Public Reports, this
Agreement and the Registration Rights Agreement, there are no agreements or
arrangements under which the Company is obligated to register the sale of any
securities under the Securities Act. Except as set forth in the Public Reports,
no shares of Common Stock are entitled to preemptive rights and there are no
outstanding debt securities and no contracts, commitments, understandings, or
arrangements by which the Company is or may become bound to issue additional
shares of the capital stock of the Company or options, warrants, scrip, rights
to subscribe to, calls or commitments of any character whatsoever relating to,
or securities or rights convertible into or exchangeable for, any shares of
capital stock of the Company other than those issued or granted in the ordinary
course of business pursuant to the Company’s equity incentive and/or
compensatory plans or arrangements. Except for customary transfer restrictions
contained in agreements entered into by the Company to sell restricted
securities or as set forth in the Public Reports, the Company is not a party to,
and it has no knowledge of, any agreement restricting the voting or transfer of
any shares of the capital stock of the Company. Except as set

5

 

forth in the Public Reports, the offer and sale of all capital stock,
convertible or exchangeable securities, rights, warrants or options of the
Company issued prior to the Closing Date complied with all applicable federal
and state securities laws, and no stockholder has any right of rescission or
damages or any “put” or similar right with respect thereto that would have a
Material Adverse Effect. Except as set forth in the Public Reports, there are no
securities or instruments containing anti-dilution or similar provisions that
will be triggered by the Note, this Agreement or the Registration Rights
Agreement or the consummation of the transactions described herein or therein.

5.3              Authorization; Enforcement. All corporate action on the part of
the Company, its officers, directors and stockholders necessary for the
authorization, execution and delivery of this Agreement, the Note, the
Registration Rights Agreement (the “Transaction Documents”) and the performance
of all obligations of the Company hereunder and thereunder, and the
authorization (or reservation for issuance), sale and issuance of the Note, and
the Common Stock into which the Note is convertible or exercisable, have been
taken on or prior to the date hereof. Each of the Transaction Documents has been
duly executed by the Company and, when delivered in accordance with the terms
hereof and thereof, will constitute the valid and binding obligation of the
Company enforceable against the Company in accordance with its terms, except:
(i) as limited by general equitable principles and applicable bankruptcy,
insolvency, reorganization, moratorium and other laws of general application
affecting enforcement of creditors’ rights generally, (ii) as limited by laws
relating to the availability of specific performance, injunctive relief or other
equitable remedies and (iii) insofar as indemnification and contribution
provisions may be limited by applicable law.

5.4              Valid Issuance of the Conversion Shares; Reservation of Shares.
The Note is duly authorized and, when issued and paid for in accordance with
this Agreement, will be duly and validly issued, fully paid and nonassessable,
and free and clear of all Liens imposed by the Company other than restrictions
on transfer under this Agreement and under applicable state and federal
securities laws. The Conversion Shares when issued and delivered in accordance
with the terms of this Agreement and the Note for the consideration expressed
herein and therein, will be duly and validly issued, fully paid and
non-assessable and free and clear of all Liens imposed by the Company other than
restrictions on transfer under this Agreement and under applicable state and
federal securities laws. The Company has reserved from its duly authorized
capital stock a sufficient number of shares of Common Stock for issuance of the
Conversion Shares.

5.5              Offering. Subject to the truth and accuracy of the Investor’s
representations set forth in Section 6 of this Agreement, the offer and issuance
of the Note, together with the Conversion Shares, as contemplated by this
Agreement are exempt from the registration requirements of the Securities Act of
1933, as amended (the “1933 Act”), and the qualification or registration
requirements of state securities laws or other applicable blue sky laws. Neither
the Company nor any authorized agent acting on its behalf will take any action
hereafter that would cause the loss of such exemptions.

5.6              Public Reports. The Company is current in its filing
obligations under the 1934 Act, including without limitation as to its filings
of Annual Reports on Form 10-K, Quarterly Reports on Form 10-Q and Current
Reports on Form 8-K (collectively, the “Public

6

 

Reports”). The Public Reports do not contain any untrue statement of a material
fact or omit to state any fact necessary to make any statement therein not
misleading. The financial statements included within the Public Reports for the
fiscal year ended December 31, 2013 and for each quarterly period thereafter
(the “Financial Statements”) have been prepared in accordance with generally
accepted accounting principles (“GAAP”) applied on a consistent basis throughout
the periods indicated and with each other, except that unaudited Financial
Statements may not contain all footnote required by generally accepted
accounting principles. The Financial Statements fairly present, in all material
respects, the financial condition and operating results of the Company as of the
dates, and for the periods, indicated therein, subject in the case of unaudited
Financial Statements to normal year-end audit adjustments.

5.7              Compliance With Laws. The Company has not violated any law or
any governmental regulation or requirement which violation has had or would
reasonably be expected to have a Material Adverse Effect on its business and the
Company has not received written notice of any such violation.

5.8              Violations. The consummation of the transactions contemplated
by the Transaction Documents and all other documents and instruments required to
be delivered in connection therewith will not result in or constitute any of the
following: (a) a violation of any provision of the certificate of incorporation,
bylaws or other governing documents of the Company; (b) a violation of any
provisions of any applicable law or of any writ or decree of any court or
governmental instrumentality; (c) a default or an event that, with notice or
lapse of time or both, would be a default, breach, or violation of a lease,
license, promissory note, conditional sales contract, commitment, indenture,
mortgage, deed of trust, or other agreement, instrument, or arrangement to which
the Company is a party or by which the Company or its property is bound; (d) an
event that would permit any party to terminate any agreement or to accelerate
the maturity of any indebtedness or other obligation of the Company; or (e) the
creation or imposition of any lien, pledge, option, security agreement, equity,
claim, charge, encumbrance or other restriction or limitation on the capital
stock or on any of the properties or assets of the Company.

5.9              Consents; Waivers. No consent, waiver, approval or authority of
any nature, or other formal action, by any Person, firm or corporation, or any
agency, bureau or department of any government or any subdivision thereof, not
already obtained, is required in connection with the execution and delivery of
the Transaction Documents by the Company or the consummation by the Company of
the transactions provided for herein and therein.

5.10          Sarbanes-Oxley Act. The Company is in compliance with any and all
applicable requirements of the Sarbanes-Oxley Act of 2002 that are effective as
of the date hereof, and any and all applicable rules and regulations promulgated
by the Commission thereunder that are effective as of the date hereof.

5.11          Absence of Litigation. There is no action, suit, proceeding,
inquiry or investigation before or by any court, public board, government
agency, self-regulatory organization or body pending or, to the knowledge of the
Company, threatened against or affecting the Company, the Common Stock or any of
the Company’s officers or directors in their capacities as such.

7

 

5.12          Material Changes; Undisclosed Events, Liabilities or Developments.
Since the date of the latest audited financial statements included within the
Public Reports, except as specifically disclosed in a subsequent Public Report
filed prior to the date hereof: (i) there has been no event, occurrence or
development that has had or that could reasonably be expected to result in a
Material Adverse Effect, (ii) the Company has not incurred any liabilities
(contingent or otherwise) other than (A) trade payables and accrued expenses
incurred in the ordinary course of business consistent with past practice and
(B) liabilities not required to be reflected in the Company’s financial
statements pursuant to GAAP or disclosed in filings made with the Commission,
(iii) the Company has not altered its method of accounting, (iv) the Company has
not declared or made any dividend or distribution of cash or other property to
its stockholders or purchased, redeemed or made any agreements to purchase or
redeem any shares of its capital stock and (v) the Company has not issued any
equity securities to any officer, director or affiliate, except pursuant to
existing Company stock option plans. The Company does not have pending before
the Commission any request for confidential treatment of information. Except for
the issuance of the Securities contemplated by this Agreement, no event,
liability, fact, circumstance, occurrence or development has occurred or exists
or is reasonably expected to occur or exist with respect to the Company or its
Subsidiaries or their respective businesses, properties, operations, assets or
financial condition, that would be required to be disclosed by the Company under
applicable securities laws at the time this representation is made or deemed
made that has not been publicly disclosed at least one Trading Day prior to the
date that this representation is made.

5.13          Intellectual Property. The Company has, or has rights to use, all
patents, patent applications, trademarks, trademark applications, service marks,
trade names, trade secrets, inventions, copyrights, licenses and other
intellectual property rights and similar rights as described in the Public
Reports as necessary or required for use in connection with their respective
businesses and which the failure to so have could have a Material Adverse Effect
(collectively, the “Intellectual Property Rights”). The Company has not received
a notice (written or otherwise) that any of, the Intellectual Property Rights
has expired, terminated or been abandoned, or is expected to expire or terminate
or be abandoned, within two (2) years from the date of this Agreement. The
Company has not received, since the date of the latest audited financial
statements included within the Public Reports, a written notice of a claim or
otherwise has any knowledge that the Intellectual Property Rights violate or
infringe upon the rights of any Person, except as could not have or reasonably
be expected to not have a Material Adverse Effect. To the knowledge of the
Company, all such Intellectual Property Rights are enforceable and there is no
existing infringement by another Person of any of the Intellectual Property
Rights. The Company has taken reasonable security measures to protect the
secrecy, confidentiality and value of all of their intellectual properties,
except where failure to do so could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.

5.14          Registration Rights. Other than the Investor or as set forth in
the Public Reports, no Person has any right to cause the Company to effect the
registration under the 1933 Act of any securities of the Company.

5.15          Disclosure. Except with respect to the material terms and
conditions of the transactions contemplated by the Transaction Documents, the
Company confirms that neither

8

 

it nor any other Person acting on its behalf has provided the Investor or its
agents or counsel with any information that it believes constitutes or might
constitute material, non-public information. The Company understands and
confirms that the Investor will rely on the foregoing representation in
effecting transactions in securities of the Company. All of the disclosure
furnished by or on behalf of the Company to the Investor regarding the Company
and its Subsidiaries, their respective businesses and the transactions
contemplated hereby, including the Disclosure Schedules to this Agreement, is
true and correct and does not contain any untrue statement of a material fact or
omit to state any material fact necessary in order to make the statements made
therein, in light of the circumstances under which they were made, not
misleading. The press releases disseminated by the Company during the twelve
months preceding the date of this Agreement taken as a whole do not contain any
untrue statement of a material fact or omit to state a material fact required to
be stated therein or necessary in order to make the statements therein, in light
of the circumstances under which they were made and when made, not misleading.
The Company acknowledges and agrees that the Investor does not make nor has made
any representations or warranties with respect to the transactions contemplated
hereby other than those specifically set forth in Section 6 hereof.

5.16          No Integrated Offering. Assuming the accuracy of the Investor’s
representations and warranties set forth in Section 6, neither the Company, nor
any of its affiliates, nor any Person acting on its or their behalf has,
directly or indirectly, made any offers or sales of any security or solicited
any offers to buy any security, under circumstances that would cause this
offering of the Securities to be integrated with prior offerings by the Company
for purposes of (i) the 1933 Act which would require the registration of any
such securities under the 1933 Act, or (ii) any applicable shareholder approval
provisions of any Trading Market on which any of the securities of the Company
are listed or designated.

5.17          Seniority. As of the Closing Date, no Indebtedness or other claim
against the Company is senior to the Note in right of payment, whether with
respect to interest or upon liquidation or dissolution, or otherwise, other than
indebtedness secured by purchase money security interests (which is senior only
as to underlying assets covered thereby) and capital lease obligations (which is
senior only as to the property covered thereby).

5.18          Bankruptcy Status; Indebtedness. The Company has no current
intention or expectation to file for reorganization or liquidation under the
bankruptcy or reorganization laws of any jurisdiction within one year from the
Closing Date. Schedule 5.18 sets forth as of the date hereof all outstanding
secured and unsecured Indebtedness (as defined below) of the Company or any
Subsidiary, or for which the Company or any Subsidiary has commitments. For the
purposes of this Agreement, “Indebtedness” means (x) any liabilities for
borrowed money or amounts owed in excess of $25,000 (other than trade accounts
payable incurred in the ordinary course of business), (y) all guaranties,
endorsements and other contingent obligations in respect of indebtedness of
others, whether or not the same are or should be reflected in the Company’s
consolidated balance sheet (or the notes thereto), except guaranties by
endorsement of negotiable instruments for deposit or collection or similar
transactions in the ordinary course of business; and (z) the present value of
any lease payments in excess of $25,000 due under leases required to be
capitalized in accordance with GAAP. The Company is not in default with respect
to any Indebtedness.

9

 

5.19          Regulation M Compliance. The Company has not, and to its knowledge
no one acting on its behalf has, (i) taken, directly or indirectly, any action
designed to cause or to result in the stabilization or manipulation of the price
of any security of the Company to facilitate the sale or resale of any of the
Securities, (ii) sold, bid for, purchased, or paid any compensation for
soliciting purchases of, any of the Securities, or (iii) paid or agreed to pay
to any Person any compensation for soliciting another to purchase any other
securities of the Company, other than, in the case of clauses (ii) and (iii),
compensation paid to the Company’s placement agent in connection with the
placement of the Securities.

5.20          Acknowledgment Regarding Investor’s Purchase of Securities. The
Company acknowledges and agrees that the Investor is acting solely in the
capacity of an arm’s length purchaser with respect to this Agreement and the
transactions contemplated hereby and that the Investor is not (i) an officer or
director of the Company or any of its Subsidiaries, (ii) an “affiliate” (as
defined in Rule 144) of the Company or any of its Subsidiaries or (iii) to its
knowledge, a “beneficial owner” of more than 10% of the shares of Common Stock
(as defined for purposes of Rule 13d-3 of the 1934 Act). The Company further
acknowledges that the Investor is not acting as a financial advisor or fiduciary
of the Company or any of its Subsidiaries (or in any similar capacity) with
respect to this Agreement and the transactions contemplated hereby, and any
advice given by the Investor or any of its representatives or agents in
connection with this Agreement and the transactions contemplated hereby is
merely incidental to the Investor’s purchase of the Securities. The Company
further represents to the Investor that the Company’s decision to enter into
this Agreement, the Registration Rights Agreement, the Note and the other
transaction documents to which it is a party has been based solely on the
independent evaluation by the Company and its representatives.

5.21          No General Solicitation. Neither the Company, nor any of its
Subsidiaries or affiliates, nor any Person acting on its or their behalf, has
engaged in any form of general solicitation or general advertising (within the
meaning of Regulation D) in connection with the offer or sale of the Securities.

5.22          Application of Takeover Protections; Rights Agreement. The Company
and its board of directors have taken all necessary action, if any, in order to
render inapplicable any control share acquisition, interested stockholder,
business combination, poison pill (including, without limitation, any
distribution under a rights agreement), stockholder rights plan or other similar
anti-takeover provision under its articles of incorporation, bylaws or other
organizational documents, as amended to date, or the laws of the jurisdiction of
its incorporation or otherwise which is or could become applicable to the
Investor as a result of the transactions contemplated by this Agreement,
including, without limitation, the Company’s issuance of the Securities and the
Investor’s ownership of the Securities. The Company and its board of directors
have taken all necessary action, if any, in order to render inapplicable any
stockholder rights plan or similar arrangement relating to accumulations of
beneficial ownership of shares of Common Stock or a change in control of the
Company or any of its Subsidiaries.

5.23          Foreign Corrupt Practices. Neither the Company nor any of its
Subsidiaries nor any director, officer, agent, employee or other Person acting
on behalf of the Company or any of its Subsidiaries has, in the course of its
actions for, or on behalf of, the Company or any of its Subsidiaries (i) used
any corporate funds for any unlawful contribution,

10

 

gift, entertainment or other unlawful expenses relating to political activity;
(ii) made any direct or indirect unlawful payment to any foreign or domestic
government official or employee from corporate funds; (iii) violated or is in
violation of any provision of the U.S. Foreign Corrupt Practices Act of 1977, as
amended; or (iv) made any unlawful bribe, rebate, payoff, influence payment,
kickback or other unlawful payment to any foreign or domestic government
official or employee.

5.24          Off Balance Sheet Arrangements. There is no transaction,
arrangement, or other relationship between the Company or any of its
Subsidiaries and an unconsolidated or other off balance sheet entity that is
required to be disclosed by the Company in its Public Reports and is not so
disclosed or that otherwise could be reasonably likely to have a Material
Adverse Effect.

5.25          Investment Company Status. The Company is not, and upon
consummation of the sale of the Securities will not be, an “investment company,”
an affiliate of an “investment company,” a company controlled by an “investment
company” or an “affiliated person” of, or “promoter” or “principal underwriter”
for, an “investment company” as such terms are defined in the Investment Company
Act of 1940, as amended.

5.26          U.S. Real Property Holding Corporation. Neither the Company nor
any of its Subsidiaries is, or has ever been, and so long as any of the
Securities are held by the Investor, shall become, a U.S. real property holding
corporation within the meaning of Section 897 of the Code, and the Company and
each Subsidiary shall so certify upon the Investor’s request.

5.27          Bank Holding Company Act. Neither the Company nor any of its
Subsidiaries is subject to the Bank Holding Company Act of 1956, as amended (the
“BHCA”) and to regulation by the Board of Governors of the Federal Reserve
System (the “Federal Reserve”). Neither the Company nor any of its Subsidiaries
or affiliates owns or controls, directly or indirectly, five percent (5%) or
more of the outstanding shares of any class of voting securities or twenty-five
percent (25%) or more of the total equity of a bank or any equity that is
subject to the BHCA and to regulation by the Federal Reserve. Neither the
Company nor any of its Subsidiaries or affiliates exercises a controlling
influence over the management or policies of a bank or any entity that is
subject to the BHCA and to regulation by the Federal Reserve.

5.29          Shell Company Status. The Company is not, and has never been, an
issuer identified in, or subject to, paragraph (i) of Rule 144.

5.30          Public Utility Holding Act. Neither the Company nor any of its
Subsidiaries is a “holding company,” or an “affiliate” of a “holding company,”
as such terms are defined in the Public Utility Holding Act of 2005.

5.31          Federal Power Act. Neither the Company nor any of its Subsidiaries
is subject to regulation as a “public utility” under the Federal Power Act, as
amended.

5.32          Illegal or Unauthorized Payments; Political Contributions. Neither
the Company nor any of its Subsidiaries nor, to the best of the Company’s
knowledge (after reasonable inquiry of its officers and directors), any of the
officers, directors, employees, agents

11

 

or other representatives of the Company or any of its Subsidiaries or any other
business entity or enterprise with which the Company or any Subsidiary is or has
been affiliated or associated, has, directly or indirectly, made or authorized
any payment, contribution or gift of money, property, or services, whether or
not in contravention of applicable law, (a) as a kickback or bribe to any Person
or (b) to any political organization, or the holder of or any aspirant to any
elective or appointive public office except for personal political contributions
not involving the direct or indirect use of funds of the Company or any of its
Subsidiaries.

5.33          Money Laundering. The Company and its Subsidiaries are in
compliance with, and have not previously violated, the USA Patriot Act of 2001
and all other applicable U.S. and non-U.S. anti-money laundering laws and
regulations, including, without limitation, the laws, regulations and Executive
Orders and sanctions programs administered by the U.S. Office of Foreign Assets
Control, including, without limitation, (i) Executive Order 13224 of September
23, 2001 entitled, “Blocking Property and Prohibiting Transactions With Persons
Who Commit, Threaten to Commit, or Support Terrorism” (66 Fed. Reg. 49079
(2001)); and (ii) any regulations contained in 31 CFR, Subtitle B, Chapter V.

5.34          No Disqualification Events. None of the Company, any of its
predecessors, any affiliated issuer, any director, executive officer, other
officer of the Company participating in the offering contemplated hereby, any
beneficial owner of 20% or more of the Company's outstanding voting equity
securities, calculated on the basis of voting power, nor any promoter (as that
term is defined in Rule 405 under the 1933 Act) connected with the Company in
any capacity at the time of sale (each, an “Issuer Covered Person”) is subject
to any of the “Bad Actor” disqualifications described in Rule 506(d)(1)(i) to
(viii) under the 1933 Act (a “Disqualification Event”), except for a
Disqualification Event covered by Rule 506(d)(2) or (d)(3) under the 1933 Act.
The Company has exercised reasonable care to determine whether any Issuer
Covered Person is subject to a Disqualification Event.

6.                  Representations and Warranties of the Investor. The Investor
hereby represents, warrants and covenants that:

6.1              Authorization. The Investor has full power and authority to
enter into this Agreement, to perform its obligations hereunder and to
consummate the transactions contemplated hereby and has taken all action
necessary to authorize the execution and delivery of this Agreement and the
Registration Rights Agreement, the performance of its obligations hereunder and
thereunder and the consummation of the transactions contemplated hereby and
thereby.

6.2              No Public Sale or Distribution. The Investor is (i) acquiring
the Note and (ii) upon conversion of the Note will acquire the Conversion Shares
for its own account, not as a nominee or agent, and not with a view towards, or
for resale in connection with, the public sale or distribution of any part
thereof, except pursuant to sales registered or exempted under the 1933 Act. The
Investor is acquiring the Securities hereunder in the ordinary course of its
business. The Investor does not presently have any contract, agreement,
undertaking, arrangement or understanding, directly or indirectly, with any
individual, a limited liability company, a partnership, a joint venture, a
corporation, a trust, an unincorporated organization

12

 

and a government or any department or agency thereof (a “Person”) to sell,
transfer, pledge, assign or otherwise distribute any of the Securities.

6.3              Accredited Investor Status; Investment Experience. The Investor
is an “accredited investor” as that term is defined in Rule 501(a) of Regulation
D. The Investor can bear the economic risk of its investment in the Securities,
and has such knowledge and experience in financial and business matters that it
is capable of evaluating the merits and risks of an investment in the
Securities.

6.4              Reliance on Exemptions. The Investor understands that the
Securities are being offered and sold to it in reliance on specific exemptions
from the registration requirements of United States federal and state securities
laws and that the Company is relying in part upon the truth and accuracy of, and
the Investor’s compliance with, the representations, warranties, agreements,
acknowledgments and understandings of the Investor set forth herein in order to
determine the availability of such exemptions and the eligibility of the
Investor to acquire the Securities.

6.5              Information. The Investor and its advisors, if any, have been
furnished with all materials relating to the business, finances and operations
of the Company and materials relating to the offer and sale of the Securities
which have been requested by the Investor. The Investor and its advisors, if
any, have been afforded the opportunity to ask questions of the Company. Neither
such inquiries nor any other due diligence investigations conducted by the
Investor or its advisors, if any, or its representatives shall modify, amend or
affect the Investor’s right to rely on the Company’s representations and
warranties contained herein. The Investor understands that its investment in the
Securities involves a high degree of risk. The Investor has sought such
accounting, legal and tax advice as it has considered necessary to make an
informed investment decision with respect to its acquisition of the Securities.
The Investor is relying solely on its own accounting, legal and tax advisors,
and not on any statements of the Company or any of its agents or
representatives, for such accounting, legal and tax advice with respect to its
acquisition of the Securities and the transactions contemplated by this
Agreement.

6.6              No Governmental Review. The Investor understands that no United
States federal or state agency or any other government or governmental agency
has passed on or made any recommendation or endorsement of the Securities or the
fairness or suitability of the investment in the Securities nor have such
authorities passed upon or endorsed the merits of the offering of the
Securities.

6.7              Validity; Enforcement; No Conflicts. This Agreement and each
Transaction Document to which the Investor is a party have been duly and validly
authorized, executed and delivered on behalf of the Investor and shall
constitute the legal, valid and binding obligations of the Investor enforceable
against the Investor in accordance with their respective terms, except as such
enforceability may be limited by general principles of equity or to applicable
bankruptcy, insolvency, reorganization, moratorium, liquidation and other
similar laws relating to, or affecting generally, the enforcement of applicable
creditors’ rights and remedies. The execution, delivery and performance by the
Investor of this Agreement and each Transaction Document to which the Investor
is a party and the consummation by the Investor of the transactions contemplated
hereby and thereby will not (i) result in a violation of the

13

 

organizational documents of the Investor or (ii) conflict with, or constitute a
default (or an event which with notice or lapse of time or both would become a
default) under, or give to others any rights of termination, amendment,
acceleration or cancellation of, any agreement, indenture or instrument to which
the Investor is a party, or (iii) result in a violation of any law, rule,
regulation, order, judgment or decree (including federal and state securities or
“Blue Sky” laws) applicable to the Investor, except in the case of clause (ii)
above, for such conflicts, defaults or rights which would not, individually or
in the aggregate, reasonably be expected to have a material adverse effect on
the ability of the Investor to perform its obligations hereunder.

6.8              Organization and Standing. The Investor is a limited liability
company duly organized, validly existing and in good standing under the laws of
the State of New York.

7.                  Use of Proceeds. The Investor acknowledges that the Company
will use the proceeds received from the purchase of the Note for, among other
things, (i) costs and expenses relating to the sale of the Note to the Investor
and (ii) general working capital purposes.

8.                  Rule 144 Availability; Public Information. At all times
during the period commencing on the six (6) month anniversary of the Closing
Date and ending at such time that all of the Securities can be sold without the
requirement to be in compliance with Rule 144(c)(1) under the 1933 Act and
otherwise without restriction or limitation pursuant to Rule 144, the Company
shall use its reasonable best efforts to ensure the availability of Rule 144 to
the Investor with regard to the Conversion Shares, including compliance with
Rule 144(c)(1) under the 1933 Act. If, (i) at any time during the period
commencing from the six (6) month anniversary of the Closing Date and ending on
the first anniversary of the Closing Date, the Company shall fail for any reason
to satisfy the current public information requirement under Rule 144(c) under
the 1933 Act (a “Public Information Failure”), or (ii) the Company shall fail to
take such action as is reasonably requested by the Investor to enable the
Investor to sell the Conversion Shares pursuant to Rule 144 (including, without
limitation, delivering all such legal opinions, consents, certificates,
resolutions and instructions to the Company’s transfer agent as may be
reasonably requested from time to time by the Investor and otherwise fully
cooperate with Investor and Investor’s broker to effect such sale of securities
pursuant to Rule 144), then, in either case, in addition to the Investor’s other
available remedies, the Company shall pay to a Investor, in cash, as liquidated
damages and not as a penalty, by reason of any such delay in or reduction of its
ability to sell the Securities, an amount in cash equal to two percent (2.0%) of
the aggregate Purchase Price of the Investor’s Securities on the day of a Public
Information Failure and on every thirtieth (30th) day (pro rated for periods
totaling less than thirty days) thereafter until the earlier of (a) the date
such Public Information Failure is cured and (b) such time that such public
information is no longer required for the Investor to transfer the Shares or the
Warrant Shares pursuant to Rule 144. The payments to which the Investor shall be
entitled pursuant to this Section 8 are referred to herein as “Rule 144 Failure
Payments.” Rule 144 Failure Payments shall be paid on the earlier of (i) the
last day of the calendar month during which such Rule 144 Failure Payments are
incurred and (ii) the third (3rd) Trading Day after the event or failure giving
rise to the Rule 144 Failure Payments is cured.

9.                  Indemnification. In consideration of the Investor’s
execution and delivery of this Agreement and acquiring the Securities hereunder
and in addition to all of the Company’s other obligations under this Agreement,
the Registration Rights Agreement and the Note, the Company

14

 

shall defend, protect, indemnify and hold harmless the Investor and each holder
of any Securities and all of their stockholders, partners, members, officers,
directors, employees and direct or indirect investors and any of the foregoing
Persons’ agents or other representatives (including, without limitation, those
retained in connection with the transactions contemplated by this Agreement)
(collectively, the “Indemnitees”) from and against any and all actions, causes
of action, suits, claims, losses, costs, penalties, fees, liabilities and
damages, and expenses in connection therewith (irrespective of whether any such
Indemnitee is a party to the action for which indemnification hereunder is
sought), and including reasonable attorneys’ fees and disbursements (the
“Indemnified Liabilities”), incurred by any Indemnitee as a result of, or
arising out of, or relating to (a) any misrepresentation or breach of any
representation or warranty made by the Company in this Agreement or the
Registration Rights Agreement, (b) any breach of any covenant, agreement or
obligation of the Company contained in this Agreement or the Registration Rights
Agreement or (c) any cause of action, suit or claim brought or made against such
Indemnitee by a third party (including for these purposes a derivative action
brought on behalf of the Company or any Subsidiary) and arising out of or
resulting from (i) the execution, delivery, performance or enforcement of any of
this Agreement, the Registration Rights Agreement or the Note, (ii) any
transaction financed or to be financed in whole or in part, directly or
indirectly, with the proceeds of the issuance of the Securities, or (iii) the
status of the Investor or holder of the Securities as an investor in the Company
pursuant to the transactions contemplated by this Agreement. To the extent that
the foregoing undertaking by the Company may be unenforceable for any reason,
the Company shall make the maximum contribution to the payment and satisfaction
of each of the Indemnified Liabilities which is permissible under applicable
law. Except as otherwise set forth herein, the mechanics and procedures with
respect to the rights and obligations under this Section 9 shall be the same as
those set forth in Section 6 of the Registration Rights Agreement.
Notwithstanding anything to the contrary in this Section 9, the Company shall
not be obligated to pay an Indemnitee any sums otherwise due under this Section
9 if the Company has already paid the Indemnitee such sums for the same
Indemnified Liabilities under Section 6 of the Registration Rights Agreement.

10.              Miscellaneous

10.1          Successors and Assigns. Except as otherwise provided herein, the
terms and conditions of this Agreement shall inure to the benefit of and be
binding upon the respective successors and assigns of the parties (including
transferees of the Securities). Nothing in this Agreement, express or implied,
is intended to confer upon any party, other than the parties hereto or their
respective successors and assigns, any rights, remedies, obligations or
liabilities under or by reason of this Agreement, except as expressly provided
in this Agreement.

10.2          Governing Law; Jurisdiction; Jury Trial. All questions concerning
the construction, validity, enforcement and interpretation of this Agreement
shall be governed by the internal laws of the State of New York, without giving
effect to any choice of law or conflict of law provision or rule (whether of the
State of New York or any other jurisdictions) that would cause the application
of the laws of any jurisdictions other than the State of New York. Each party
hereby irrevocably submits to the exclusive jurisdiction of the state and
federal courts sitting in The City of New York, Borough of Manhattan, for the
adjudication of any dispute hereunder or in connection herewith or with any
transaction contemplated hereby or discussed

15

 

herein, and hereby irrevocably waives, and agrees not to assert in any suit,
action or proceeding, any claim that it is not personally subject to the
jurisdiction of any such court, that such suit, action or proceeding is brought
in an inconvenient forum or that the venue of such suit, action or proceeding is
improper. Each party hereby irrevocably waives personal service of process and
consents to process being served in any such suit, action or proceeding by
mailing a copy thereof to such party at the address for such notices to it under
this Agreement and agrees that such service shall constitute good and sufficient
service of process and notice thereof. Nothing contained herein shall be deemed
to limit in any way any right to serve process in any manner permitted by law.
EACH PARTY HEREBY IRREVOCABLY WAIVES ANY RIGHT IT MAY HAVE, AND AGREES NOT TO
REQUEST, A JURY TRIAL FOR THE ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN
CONNECTION WITH OR ARISING OUT OF THIS AGREEMENT OR ANY TRANSACTION CONTEMPLATED
HEREBY.

10.3          Titles and Subtitles. The titles and subtitles used in this
Agreement are used for convenience only and are not to be considered in
construing or interpreting this Agreement.

10.4          Notices. All notices required or permitted hereunder shall be in
writing and shall be deemed effectively given: (a) upon personal delivery to the
party to be notified, (b) when sent by confirmed telex or facsimile if sent
during normal business hours of the recipient; if not, then on the next business
day, (c) five (5) business days after having been sent by registered or
certified mail, return receipt requested, postage prepaid, or (d) one (1) day
after deposit with a nationally recognized overnight courier, specifying next
day delivery, with written verification of receipt. All communications shall be
sent to (a) in the case of the Company, to Bioheart, Inc., 13794 NW 4th Street,
Suite 212, Sunrise, Florida 33325, Telephone Number: (954) 835-1500, Fax: (954)
845-9976, Attention: Mike Tomas, with a copy (which shall not constitute notice)
to Joseph I. Emas, 1224 Washington Avenue, Miami Beach, Florida 33139,
Telephone: (305) 531-1174, or (b) in the case of the Investor, to Magna Equities
II, LLC, a New York limited liability company, c/o Magna, 5 Hanover Square, New
York, NY 10004, Telephone Number: (347) 491-4240, Fax: (646) 737-9948,
Attention: Marc Manuel, with a copy (which shall not constitute notice) to
Greenberg Traurig, LLP, The MetLife Building, 200 Park Avenue, New York, New
York 10166, Telephone Number (212) 801-9200, Fax: (212) 801-6400, Attention:
Anthony J. Marsico, Esq.

10.5          Finder’s Fees. Each party represents that it neither is nor will
be obligated for any finders’ fee or commission in connection with this
transaction. The Company shall indemnify and hold harmless each Investor from
any liability for any commission or compensation in the nature of a finders’ fee
(and the costs and expenses of defending against such liability or asserted
liability) for which the Company or any of its officers, employees or
representatives is responsible.

10.6          Amendments and Waivers. No provision of this Agreement may be
amended other than by a written instrument signed by both parties hereto. No
provision of this Agreement may be waived other than in a written instrument
signed by the party against whom enforcement of such waiver is sought. No
failure or delay in the exercise of any power, right or privilege hereunder
shall operate as a waiver thereof, nor shall any single or partial exercise of

16

 

any such power, right or privilege preclude other or further exercises thereof
or of any other right, power or privilege.

10.7          Severability. If one or more provisions of this Agreement are held
to be unenforceable under applicable law, such provision shall be excluded from
this Agreement and the balance of the Agreement shall be interpreted as if such
provision were so excluded and shall be enforceable in accordance with its
terms.

10.8          Entire Agreement. This Agreement and the documents referred to
herein constitute the entire agreement among the parties and no party shall be
liable or bound to any other party in any manner by any warranties,
representations or covenants except as specifically set forth herein or therein.

10.9          Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.

10.10      Interpretation. Unless the context of this Agreement clearly requires
otherwise, (a) references to the plural include the singular, the singular the
plural, the part the whole, (b) references to any gender include all genders,
(c) “including” has the inclusive meaning frequently identified with the phrase
“but not limited to” and (d) references to “hereunder” or “herein” relate to
this Agreement.

10.11      Remedies. In addition to being entitled to exercise all rights
provided herein or granted by law, including recovery of damages, the Investor
and the Company will be entitled to specific performance under the Transaction
Documents. The parties agree that monetary damages may not be adequate
compensation for any loss incurred by reason of any breach of obligations
contained in the Transaction Documents and hereby agree to waive and not to
assert in any action for specific performance of any such obligation the defense
that a remedy at law would be adequate.

10.12      Fees and Expenses. Each party shall bear its own fees and expenses
related to the transactions contemplated by this Agreement; provided, however,
that $30,000 (less $10,000 heretofore paid by the Company to the Investor) shall
be withheld by the Investor from the Purchase Price at the Closing as a
non-accountable and non-refundable document preparation fee (the “Document
Preparation Fee”) in connection with the preparation, negotiation, execution and
delivery of this Agreement, the Registration Rights Agreement and the Note and
legal due diligence of the Company, and shall be paid directly to the Investor’s
counsel on the Closing Date by wire transfer of immediately available funds. For
the avoidance of doubt, the Document Preparation Fee shall be non-refundable
when paid. The Company shall pay all transfer agent fees (including, without
limitation, any fees required for same-day processing of any instruction letter
delivered by the Company and any conversion or exercise notice delivered by the
Investor), stamp taxes and other taxes and duties levied in connection with the
delivery of any Securities to the Investor.

10.13      No Short Sales. So long as the Investor or its affiliates holds any
Securities, neither the Investor nor any of its affiliates nor any entity
managed or controlled by

17

 

the Investor (collectively, the “Restricted Persons” and each of the foregoing
is referred to herein as a “Restricted Person”) shall, directly or indirectly,
engage in any Short Sales involving the Company’s securities; provided, that it
is expressly understood and agreed that, for purposes of determining whether a
Short Sale shall be deemed to exist hereunder, a sale by a Restricted Person of
Common Stock shall not be deemed to be a “Short Sale” if executed at a time when
such Restricted Person has an equivalent offsetting long position in the Common
Stock (or is deemed to have a long position hereunder or otherwise in accordance
with Regulation SHO under the 1934 Act); provided, further that no “Short Sale”
shall be deemed to exist as a result of any failure by the Company (or its
agents) to deliver Conversion Shares upon conversion of the Note to any
Restricted Person exercising the Note. For purposes of determining whether a
Restricted Person has an equivalent offsetting long position in the Common
Stock, such Restricted Person shall be deemed to hold “long” all Common Stock
that is either (i) then owned by such Restricted Person, if any, or (ii) then
issuable to such Restricted Person as Conversion Shares pursuant to the terms of
the Note held by such Restricted Person, if any, (without regard to any
limitations on conversion set forth in the Note and giving effect to any
conversion price adjustments that would take effect given only the passage of
time). Notwithstanding the foregoing, nothing contained herein shall (without
implication that the contrary would otherwise be true) prohibit any Restricted
Person from selling “long” (as defined under Rule 200 promulgated under
Regulation SHO under the 1934 Act) the Securities or any other Common Stock then
owned by such Restricted Person.

10.14      No Frustration. So long as the Investor or its affiliates hold any
Securities, neither the Company nor any of its affiliates or Subsidiaries, nor
any of its or their respective officers, employees, directors, agents or other
representatives, will, without the prior written consent of the Investor (which
consent may be withheld, delayed or conditioned in the Investor’s sole
discretion), effect, enter into, announce or recommend to its stockholders any
agreement, plan, arrangement or transaction (or issue, amend or waive any
security) that would or would reasonably be expected to restrict, delay,
conflict with or impair the ability or right of the Company to timely perform
its obligations under this Agreement, the Registration Rights Agreement or the
Note, including, without limitation, the obligation of the Company to timely
deliver Conversion Shares upon conversion of the Note.

11.              Additional Defined Terms. In addition to the terms defined
elsewhere in this Agreement, the Registration Rights Agreement or the Note, the
following terms have the meanings set forth in this Section 11:

11.1          “1934 Act” means the Securities Exchange Act of 1934, as amended,
and the rules and regulations promulgated thereunder.

11.2          “Commission” means the United States Securities and Exchange
Commission.

11.3          “Effective Date” means the earliest of the date that (a) the
initial Registration Statement has been declared effective by the Commission,
(b) all of the Registrable Securities have been sold pursuant to Rule 144 or may
be sold pursuant to Rule 144 without the requirement for the Company to be in
compliance with the current public information required under Rule 144 and
without volume or manner-of-sale restrictions or (c) following the one year

18

 

anniversary of the Closing Date provided that a holder of Registrable Securities
is not an affiliate of the Company, all of the Registrable Securities may be
sold pursuant to an exemption from registration under Section 4(1) of the 1933
Act without volume or manner-of-sale restrictions.

11.4          “Liens” means a lien, charge pledge, security interest,
encumbrance, right of first refusal, preemptive right or other restriction.

11.5          “Material Adverse Effect” means (i) a material adverse effect on
the legality, validity or enforceability of any Transaction Document, (ii) a
material adverse effect on the results of operations, assets, business,
prospects or condition (financial or otherwise) of the Company and the
Subsidiaries, taken as a whole, or (iii) a material adverse effect on the
Company’s ability to perform in any material respect on a timely basis its
obligations under any Transaction Document.

11.6          “Registrable Securities” shall have the meaning set forth in the
Registration Rights Agreement.

11.7          “Short Sales” means “short sales” as defined in Rule 200
promulgated under Regulation SHO under the 1934 Act.

11.8          “Subsidiary” or “Subsidiaries” means any corporation or other
entity of which at least a majority of the securities or other ownership
interest having ordinary voting power for the election of directors or other
persons performing similar functions are at the time owned directly or
indirectly by the Company and/or any of its other Subsidiaries.

11.9          “Trading Day” means any day on which the Common Stock is traded on
the Trading Market, provided that “Trading Day” shall not include any day on
which the Common Stock is scheduled to trade on the Trading Market for less than
4.5 hours or any day that the Common Stock is suspended from trading during the
final hour of trading on the Trading Market (or if the Trading Market does not
designate in advance the closing time of trading on the Trading Market, then
during the hour ending at 4:00:00 p.m., New York City time) unless such day is
otherwise designated as a Trading Day in writing by the Investor.

11.10      “Trading Market” means any of the following markets or exchanges on
which the Common Stock is listed or quoted for trading on the date in question:
the OTC Bulletin Board, the NASDAQ Global Market, the NASDAQ Global Select
Market, the NASDAQ Capital Market, the New York Stock Exchange, NYSE Arca, the
NYSE MKT, or the OTCQX Marketplace or the OTCQB Marketplace operated by OTC
Markets Group Inc. (or any successor to any of the foregoing).

11.11      “VWAP” means the volume weighted average price (the aggregate sales
price of all trades of Common Stock during a Trading Day divided by the total
number of shares of Common Stock traded during such Trading Day) of the Common
Stock during a Trading Day as reported by Bloomberg L.P. using the AQR function.

[SIGNATURES ON THE FOLLOWING PAGE]

19

 

IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
and delivered as of the date provided above.

 

THE COMPANY

 

BIOHEART, INC.

 

 

By: /s/ Mike Tomas   Name: Mike Tomas   Title: President & CEO

 

 

 

 

IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
and delivered as of the date provided above.

 

THE INVESTOR:

 

 

MAGNA EQUITIES II, LLC, a New York limited liability company

 





By:/s/ Joshua Sason
Name: Joshua Sason
Title: Managing Member

 

